     Case 18-17641-jkf      Doc 21     Filed 03/25/19 Entered 03/25/19 15:03:37             Desc Main
                                       Document      Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA
       In re:                                  :

       NICHOLAS M MARTELLA
       KIERSTEN N MARTELLA
                                                      : Bankruptcy No. 18-17641JKF
                    Debtor(s)                         : Chapter 13

                                                  *******

                                                          HEARING TO BE HELD:
                                                          Date: May 8, 2019
                                                          Time: 9:30 a.m.
                                                          Place: United States Bankruptcy Court
                                                                 Courtroom #3
                                                                 900 Market Street
                                                                 Philadelphia, PA 19107-4295

                                                  *******

               TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee in the
above-captioned case.

2.      The within case was commenced by the filing of a Chapter 13 petition on 11/16/18.

3.     This Motion to Dismiss has been filed for the following reason(s):

                     The plan does not appear to be feasible.
                     The plan filed by debtor(s) does not appear feasible in that the total filed proofs of
                claim which are to be paid through the plan exceed the value of the proposed plan.
4.      For the reasons set forth herein, the Trustee believes, and therefore avers, that the within case
should be dismissed.
    Case 18-17641-jkf     Doc 21    Filed 03/25/19 Entered 03/25/19 15:03:37           Desc Main
                                    Document      Page 2 of 2



WHEREFORE, the Movant requests that the Court, after a hearing, enter an Order dismissing this case.


                                                             Respectfully submitted,

Date: March 25, 2019                                                 /s/ Polly A. Langdon

                                                              Polly A. Langdon, Esq.
                                                             for
                                                             Scott F. Waterman, Esq.
                                                             Standing Chapter 13 Trustee
                                                             2901 St. Lawrence Avenue
                                                             Suite 100
                                                             Reading, Pennsylvania 19606
                                                             Telephone: (610) 779-1313
